Citation Nr: 0606287	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  98-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left foot disability.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right foot disability.

4.  Entitlement to higher initial disability ratings for a 
right knee disability, evaluated as 10 percent disabling on 
the basis of limitation of flexion and instability or 
subluxation, and 10 percent disabling on the basis of 
traumatic arthritis.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979, and from March 1981 to March 1997.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 decision of the 
RO that, in part, denied service connection for 
tension/muscular headaches; denied initial compensable 
disability ratings, following the grant of service connection 
for status-post bunionectomy, with surgical scar, hallux 
valgus, and plantar fasciitis of each foot; and denied an 
initial disability rating in excess of 10 percent for status 
post-operative anterior cruciate ligament reconstruction of 
the right knee with traumatic arthritis.

In April 2002, the RO increased the disability evaluations to 
10 percent for each foot for status-post bunionectomy, with 
surgical scar, hallux valgus, and plantar fasciitis, and 
assigned a separate 10 percent disability rating for 
traumatic arthritis of the right knee.  Each of these ratings 
became effective from the date of the initial award of 
service connection on April 1, 1997.

Because higher evaluations are available for the veteran's 
service-connected disabilities, and the veteran is presumed 
to seek the maximum available benefit for a disability, each 
of the claims remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In September 2003, the Board remanded the matters for 
additional development.


FINDINGS OF FACT

1.  Current tension headaches are not the direct result of a 
disease or injury in service, and are not proximately due to 
a service-connected disability; but tension headaches are 
aggravated by the service connected right knee disability.

2.  Since the effective date of service connection, the 
veteran's disabilities of each foot have been manifested, 
primarily, by complaints of pain and tenderness with minor 
foot deformity, arthropathy, hammer toes, slight limited 
motion, and a normal gait; together, these symptoms produce 
functional impairment comparable to no more than moderate 
injury of each foot.

3.  Since the effective date of service connection, the 
veteran's right knee disability has been manifested by 
noncompensable limitation of flexion and extension, 
instability that is no more than slight, and traumatic 
arthritis; additional functional loss has not been 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability 
manifested by headaches are met.  38 U.S.C.A. § 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 
3.159, 3.303, 3.310(a) (2005).

2.  The criteria for a disability rating in excess of 10 
percent for status-post bunionectomy, with surgical scar, 
hallux valgus, and plantar fasciitis of each foot have not 
been met at any time since the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.44, 4.45, 4.57, 4.59, 
4.71a, Diagnostic Code 5284.

3.  The criteria for initial disability ratings in excess of 
10 percent for instability of the right knee, and in excess 
of 10 percent for limitation of flexion and traumatic 
arthritis of the right knee have not been met at any time 
since the April 1997 effective date of the grant of service 
connection.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5257, 5260 (2005).

4.  The criteria for an initial separate 10 percent 
evaluation for limitation of extension of the right knee have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).
 
Through the December 1997 statement of the case (SOC), the 
May 2002 and June 2005 supplemental SOCs (SSOCs), and the 
November 2004 letter, the RO and VA's Appeals Management 
Center (AMC) notified the veteran of elements of service 
connection, the evidence needed to establish each element, 
and the applicable rating criteria for an increased rating.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's November 2004 letter notified the veteran of what 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VA informed him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claims, particularly, medical records, if he gave 
VA enough information about such records so that VA could 
request them from the person or agency that had them.  The 
letter requested that he provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.

The November 2004 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  Each of his 
claims was fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO or AMC has obtained copies of the 
veteran's service medical records and outpatient treatment 
records, and has arranged for the veteran to undergo VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  He has also 
been afforded necessary examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Service Connection for a Disability Manifested by 
Headaches

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Except for one ophthalmology notation in May 1976 regarding 
the need for sunglasses, service medical records contain 
neither manifestations nor complaints, nor findings either of 
a disability manifested by headache pain, or of any injury or 
trauma involving the veteran's head.

The report of a July 1998 VA examination reflects that the 
veteran's headaches were wrongly diagnosed in the past as 
tension or muscle contraction headaches, but are, in fact, 
migraine headaches.  Nevertheless, there is no evidence of 
migraines occurring in service.

During a March 2005 VA examination, the veteran reported that 
his headaches started in 1995 during service, and had lately 
become more frequent and more intense.  He reported having 
headaches approximately two or three times a week, and denied 
any photophobia, phonophobia, nausea, or vomiting.  The 
examiner diagnosed a history of headaches since 1995, but 
noted that the claims file was not available for review.

Inasmuch as the March 2005 VA examiner did not review the 
claims file and the service medical records reflect no 
headache pain other than one ophthalmology incident in May 
1976, the Board finds that the March 2005 VA examiner's 
opinion lacks probative value.

While the veteran is competent to offer statements of first-
hand knowledge that he experienced headache pain in service, 
as a lay person he is not competent to render a probative 
opinion on a medical matter, such as the etiology of his 
current disability manifested by headaches.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In June 2005, another VA examiner reviewed the veteran's 
claims file, noted one episode of previous headache in 
service as unrelated, but wrote that he was unable to state 
that there was a relation between the current headache 
disorder and the headache episode during service.  There is 
no other competent opinion on the relationship between the 
current headache disorder and service.

As such, the weight of the competent evidence is against 
linking the veteran's current headaches with service.  The 
evidence is, therefore, against the direct grant of service 
connection.  See, e.g., Washington v. Nicholson, 19 Vet. 
App. 362 (2005).

The veteran also contends that the onset of his headaches was 
right after the first surgery on his right knee, and that he 
continued to have headaches approximately every other day.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury..."  
Section 3.310(a) has been interpreted to permit a grant of 
secondary service connection for the extent of additional 
disability resulting from aggravation of a non-service-
connected condition by a service-connected condition.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The June 2005 VA examiner noted that the veteran thought his 
headaches were aggravated when he suffered from severe pain 
in his right knee or ankle, and that the knee pain might be 
one of many stressors contributing to tension headaches.  The 
examiner added, however, that there was "no justification" 
for diagnosing the headaches as secondary to the veteran's 
right knee or leg condition.  

Notwithstanding the examiner's opinion that there was no 
justification for secondary service connection, the law 
required that secondary service connection be granted for a 
disability that is aggravated by a service connected 
condition.  Allen v. Brown.  The examiner's opinion supports 
a finding that the service connected right knee and foot 
disability aggravate the headaches.  There is no competent 
opinion to the contrary.  The veteran is entitled to service 
connection for the disability resulting from such 
aggravation.  

The evidence is in favor of the grant of service connection 
for headaches on the basis of aggravation.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990); 38 C.F.R. § 3.102. 

III.  Higher Initial Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  In 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited 
to muscles or nerves.  These determinations are, if feasible, 
to be expressed in terms of the degree of additional range-
of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 
84-5 (1997).

A.  Disabilities of Each Foot

Service connection has been established for status-post 
bunionectomy, with surgical scar, hallux valgus, and plantar 
fasciitis of each foot.

Severe unilateral hallux valgus warrants a 10 percent 
evaluation if the extent of disability is equivalent to 
amputation of the great toe. A 10 percent evaluation is also 
warranted for postoperative unilateral hallux valgus with 
resection of the metatarsal head. 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation. A 20 percent rating requires moderately severe 
residuals. Severe residuals of foot injuries warrant a 30 
percent evaluation. A 40 percent evaluation requires that the 
residuals be so severe as to result in actual loss of use of 
the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The term "moderate" is not defined by regulation; however, 
the overall regulatory scheme contemplates a 10 percent 
rating in cases of ankylosis in good weight bearing position, 
or problems so disabling that there is atrophy, disturbed 
circulation and weakness, or where there is inward bowing of 
the tendo achillis with pain on manipulation and use, or 
definite tenderness with dorsiflexion of the great toe and 
limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5278.

During the July 1998 VA examination, the veteran reported 
constant pain in both feet, and that he could not walk more 
than 100 feet without discomfort.  X-rays revealed hammertoe 
deformities in the second through fifth toes of each foot.  
Residuals from the bunionectomy of the left foot include an 
edematous lump to the left toe, which hampered shoe wearing.  
With regard to the veteran's right foot, the examiner noted 
right foot pain as the result of hallux valgus surgery.  The 
right foot was further deformed by a shortened toe, 
approximately one centimeter shorter than the left, which 
made it difficult for the veteran to properly walk.

On a February 2005 VA examination the veteran reported that 
his left foot did not bother him much, except in really cold 
weather.  He had no swelling of the left foot.  Examination 
revealed a moderate bump over the dorsal medial aspect of the 
first metatarsal area of the left foot, as well as an old 
operative incision scar which was neither sensitive nor 
tender.  The examiner also noted a slight tendency for hammer 
toe formation, and maybe 10 to 15 degrees of plantar flexion 
of the metatarsophalangeal joint of the left great toe; there 
was about 15 to 20 degrees of plantar flexion of distal 
interphalangeal joint of the left great toe.  Each range of 
motion was painless.  There was neither swelling nor edema of 
the left foot.  The examiner noted about 20 degrees of valgus 
deformity of the left great toe.  

With regard to the veteran's right foot, the report of a July 
1998 VA examination reflects that, when the veteran stretched 
his right foot and ankle back and forth, there was an audible 
pop.  He had no swelling of the right foot, but reported 
pain.  Examination revealed tenderness to pressure about the 
metatarsophalangeal joint of the great right toe, as well as 
an old operative incision scar which was neither sensitive 
nor tender.  The examiner also noted a slight tendency for 
hammer toe formation, and maybe 23 degrees of plantar flexion 
of the metatarsophalangeal joint of the right great toe.  The 
veteran had very little active flexion of the distal 
interphalangeal joint or of the metatarsophalangeal joint of 
the great right toe, and about 20 degrees of passive flexion 
of the distal interphalangeal joint.  The veteran's pain was 
centered around his great toes, and he had pain on the right 
side when walking.  The veteran was able to heel and toe 
walk, and had a normal gait.

X-rays of each foot revealed mild arthropathy with joint 
space narrowing of the first metatarsophalangeal joint.

The evidence reflects that the veteran has persistent pain in 
his feet, and limited flexibility of his great toes.  Pain 
may provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997). The Board has 
carefully considered the veteran's statements to the effect 
that he has functional impairment in both feet from pain that 
interferes with his ability to stand or walk during extended 
periods of time. 38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 
4.59.

In this case, the February 2005 VA examination, which showed 
X-ray evidence of arthropathy, valgus deformity, hammertoe, 
old surgical scars, and limited motion with some pain that 
produce no more than moderate functional impairment.  

Since the veteran does not wear a metatarsal pad to provide 
some relief, and there is no evidence of an antalgic gait or 
of severe residuals other than the hallux itself, the 
evidence is against a finding of more than moderate injuries 
of either foot.

Given the minimal clinical findings of objective disability, 
it appears that any functional loss due to pain is 
contemplated in the 10 percent rating currently assigned for 
each foot.  In other words, there is no basis for the Board 
to find that, even during flare-ups of pain and with repeated 
activity, the veteran's pain is so disabling as to warrant 
assignment of a higher evaluation under Diagnostic Code 5284.  
There also are no medical findings of weakened movement, 
excess fatigability, or incoordination.  

Thus, even with consideration of functional loss due to pain 
and other factors, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the record reflects 
no more than moderate injuries of each foot.

There is also no evidence that the scars are symptomatic.  
38 C.F.R. § 4.118; Diagnostic Code 7801-7805 (2005).

The Board has considered evaluating the veteran's foot 
disabilities under alternative diagnostic codes.  In the 
absence of evidence of marked deformity or marked tenderness, 
there is no basis for assignment of a higher evaluation under 
Diagnostic Codes 5276 or 5278, respectively.

The evidence contains no findings suggesting that the 
veteran's disabilities of either foot approximate the 
criteria for an evaluation in excess of 10 percent, and the 
claims for higher disability ratings must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

B.  Right Knee Disability

Records show that the veteran's ligament was torn in service, 
and he underwent anterior cruciate ligament repair, followed 
by physical therapy.

During the July 1998 VA examination, the veteran reported 
having difficulty driving because of knee pain.  He reported 
that his knee locked and became sore.  He could stand for no 
more than an hour, and then needed to sit because of knee 
pain.  The veteran wore a knee brace every day, had 
excruciating pain, and could not carry more than 30 pounds 
without knee pain.  Examination revealed edema on the right 
knee, with tenderness to touch in all areas.  Lachman test 
was positive at 1.5 centimeters, and tender to lateral and 
medial maneuvers.  Range of motion of the right knee was to 
60 degrees on flexion, with crepitus.  X-rays revealed 
findings of mild osteoarthritis of the medial joint 
compartment of the right knee.

X-rays taken in October 2001 revealed tricompartment 
degenerative joint disease with mild medial joint space 
narrowing.

An MRI scan of the veteran's right knee in December 2003 
showed a chronic tear of the posterior horn of the lateral 
meniscus, as well as of the periphery of the medial meniscus, 
with loss of articular cartilage.

During the February 2005 VA examination, the veteran reported 
that he wore a right knee brace and had numbness in the mid 
lateral right thigh.  Reportedly, his right knee gave out on 
him about three times weekly, and he lost his balance.  His 
knee would swell and hurt, and he could no longer run; he did 
not have bad flare-ups.  The veteran sat on the examination 
table, with knees flexed to 90 degrees.  On examination, 
there was no swelling or edema; the circumference of the 
right calf measured 41.5 centimeters, and the left measured 
42.3 centimeters.  There was some discomfort and crepitus on 
pushing patella on femoral condyle; no instability was noted.  
Ligaments were grossly intact with very minimal laxitity; 
there was no subluxation or lateral instability noted. 

Range of motion of the right knee was to 125 degrees on 
flexion, and to 130 degrees on flexion with pain.  The 
veteran's knee became uncomfortable on extreme flexion, and 
seemed to lock some when straightening his knee back from the 
flexed position.  Straight leg raising was from 40 to 50 
degrees with hamstring tightness.  McMurray test was 
negative.  He had an area of numbness in the mid lateral 
right thigh area.  X-rays were consistent with an anterior 
cruciate ligament reconstruction.  Fixation screws appeared 
in satisfactory position.  Arthritic changes were noted.

VA treatment records reflect a well-healed scar over the 
anterior aspect of the right patellar, and that general 
stability was intact in March 2005.  A slight increase in 
knee valgus on the right was noted, compared to the left.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 
(1998).  

More recently, the general counsel held that a separate 
rating could also be provided for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995)

Pain is a factor that must be considered when making a 
disability rating decision involving the musculoskeletal 
system.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); 
38 C.F.R. §§ 4.40, 4.45, 4.59.

The RO has rated the veteran's right knee disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, and as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5260.  

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 (authorizing VA 
to consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria) are not for application because 
Diagnostic Code 5257 is not predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Traumatic arthritis is rated under the criteria for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The veteran has generally been found to have no instability 
on VA examinations; however, instability has been reported by 
the veteran and he wore a knee brace daily.  One VA physician 
noted a locking sensation in the veteran's knee, and there is 
recent evidence of a slight valgus increase.

Here, the weight of the evidence is to the effect that the 
veteran's right knee disability causes slight, if any, 
instability.  This finding has been consistent throughout the 
period since the effective date of service connection.  
Fenderson, 12 Vet. App. at 119.  In the absence of evidence 
of moderate instability or subluxation, there is no basis for 
assignment of a higher evaluation under Diagnostic Code 5257.

The veteran's range of flexion has been reported to range 
from 60 degrees at the VA examination in July 1998, to 125 
degrees-with pain at the extreme of flexion-and no other 
functional impairment degrees at the February 2005 VA 
examination.  Limitation of extension and additional 
limitation due to functional factors have not been reported.  
The evidence does not show compensable limitation of motion 
of the veteran's right knee under Diagnostic Codes 5260 or 
5261 at any time since the effective date of service 
connection. 

Examinations have shown pain only on the extremes of motion 
and no additional legitimation after repeated testing.  In 
short, functional factors have not been reported to cause a 
compensable limitation of motion.

In the absence of significant limitation of motion, or 
functional impairment causing additional limitation of 
motion, the Board finds that an evaluation in excess of 
10 percent is not warranted.  DeLuca v. Brown, 8 Vet. App. at 
204-07; 38 C.F.R. §§ 4.7, 4.21 (2005).

The provisions of 38 C.F.R. § 4.59 (2005) provides that 
symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable evaluation.  The veteran is 
currently in receipt of this evaluation for limitation of 
flexion.

The February 2005 examination showed evidence of locking on 
extending the knee from full flexion.  This finding provides 
evidence of limitation of extension to a noncompensable 
level.  As such a separate initial 10 percent rating is 
warranted for limitation of extension.

A 20 percent rating is not warranted for occasionally 
incapacitating exacerbations under Diagnostic Code 5003, 
because the disability does not involve more than one major 
joint that could be evaluated on this basis.  38 C.F.R. 
§ 4.45(f) (2005).

The evidence contains no findings suggesting that the 
veteran's right knee  disability, on the basis of limitation 
of motion and traumatic arthritis throughout the period since 
the effective date of service connection, has approximated 
the criteria for an evaluation in excess of 10 percent, and 
the claim for higher disability ratings must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The Board has not found that staged ratings are warranted 
pursuant to Fenderson.  

C.  Extraschedular Consideration

The Board finds that there is no showing that the veteran's 
service-connected disabilities have resulted in so 
exceptional or unusual a disability picture, so as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the December 
1997 SOC).

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Service connection for a disability manifested by headaches 
as secondary to a service-connected right knee disability is 
granted.

An initial disability evaluation in excess of 10 percent for 
status-post bunionectomy, with surgical scar, hallux valgus, 
and plantar fasciitis of the left foot is denied.

An initial disability evaluation in excess of 10 percent for 
status-post bunionectomy, with surgical scar, hallux valgus, 
and plantar fasciitis of the right foot is denied.

Initial disability ratings in excess of 10 percent for 
limitation of flexion and instability or subluxation of the 
right knee, and in excess of 10 percent for traumatic 
arthritis manifested by limitation of flexion of the right 
knee are denied.

An initial disability rating of 10 percent for limitation of 
extension of the right knee is granted effective April 1, 
1997.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


